Citation Nr: 0119339	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  97-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome and fibromyalgia, also claimed as viremia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1967 to March 
1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Atlanta, Georgia, Regional Office and the Nashville, 
Tennessee, Regional Office (RO), which denied service 
connection for chronic fatigue syndrome and fibromyalgia, 
also claimed as viremia.  

By a decision rendered February 16, 2000, the Board denied 
service connection for chronic fatigue syndrome and 
fibromyalgia, also claimed as viremia.  Thereafter, appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a subsequent Order, the 
Court granted appellant's motion for remand, vacated the 
Board's February 16, 2000 decision, and remanded the case to 
the Board for readjudication.


REMAND

In the joint motion for remand, incorporated by reference in 
said Court Order, it was stated that service medical records 
revealed that appellant had been treated for "symptoms of 
fever, chills, hacking cold, tightness in chest, myalgia, and 
general malaise.  The impression was viremia; persistent 
viral infection"; that post-service medical records revealed 
treatment for various disorders since the 1970's, including 
"aching all over" in February 1970 that was attributed to 
the flu (influenza); and that in the mid-1980's, she was 
treated for fatigue and fibrositis syndrome.  Additionally, 
that joint motion for remand cited to written statements 
dated since 1996 from a private physician, wherein he stated 
that although his records had been destroyed in a flood, he 
recalled that appellant had initially been treated by him in 
1970 for chronic fatigue and immune dysfunction syndrome; and 
that viremia noted in her service medical records was 
temporally related, and likely causative of, her chronic 
fatigue syndrome and fibromyalgia.  

That joint motion for remand also cited to a July 1998 VA 
examination report with addendum, which included an opinion 
by a nurse practitioner that appellant's chronic fatigue 
syndrome with fibromyalgia might be related to in-service 
viremia; and said motion cited to another addendum to that 
examination report, which included an opinion by a physician 
that it would be most unusual to have residuals from 
viremias.  

Additionally, that joint motion for remand stated that due to 
the "conflicting nature of the medical opinions", an 
examination should be scheduled to "reconcile the 
conflicting reports" with medical opinion rendered regarding 
"the nature and etiology of [a]ppellant's current 
disabilities, described as chronic viremia disability, 
chronic fatigue syndrome, and fibromyalgia."  

Consequently, the RO should arrange appropriate VA 
examination or examinations, such as by a rheumatologist 
and/or infectious disease specialist, to determine the nature 
and etiology of said disabilities at issue.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.) became law.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Court Order and the Veterans 
Claims Assistance Act of 2000.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With respect to the appellate issue, it should be pointed out 
that under the Veterans Claims Assistance Act of 2000, new 
duty to assist provisions are in effect, that include 
requiring VA to obtain certain relevant evidence.  The 
evidentiary record indicates that although in February 1997, 
the RO requested the service department to search for 
"service medical records" pertaining to appellant's 
treatment during 1969 and 1970 at "Seward" Air Force Base, 
Smyrna, an August 1997 response from the National Personnel 
Records Center (NPRC) stated that such records were not 
located.  However, as appellant pointed out in a June 1997 
letter, she was a civilian federal employee during that 
period in question and that the RO's request was inadequate 
since it did not provide said pertinent information or that 
her maiden name had changed.  Although certain "Sewart" Air 
Force Base, Tennessee, clinical records were obtained 
apparently by appellant and associated with the claims 
folders, it is unclear whether any other potentially relevant 
such records may be available.  Therefore, the RO should 
again attempt to obtain such records.  

Additionally, in November 1993, appellant was awarded Social 
Security Administration (SSA) disability benefits by an 
Administrative Law Judge (ALJ).  See June 1995 SSA letter in 
Claims Folder Volume I.  It is unclear whether the RO has 
attempted to obtain such records.  Since such records 
potentially might be material, the RO should attempt to 
obtain such records and determine whether SSA may have any 
relevant medical records and ALJ decision associated with 
that SSA claim.  Any negative response from SSA should be 
documented for the record.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), wherein it was held that VA breached 
its statutory duty to assist by failing to obtain SSA 
records, with regards to a service connection claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact Sewart Air 
Force Base or any other appropriate 
organization, to obtain any relevant 
clinical records, not presently 
associated with the claims folders, 
pertaining to appellant's treatment as a 
civilian/dependent of a serviceman during 
1969 and 1970.  Any records obtained 
should be associated with the claims 
folders. 

2.  The RO should request appellant to 
provide any relevant treatment records, 
not presently associated with the claims 
folders, in her possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

3.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders.  
The assistance of the appellant in 
identifying those records should be 
solicited as needed.

4.  The RO should obtain any relevant 
medical records and ALJ decision 
associated with appellant's SSA claim.  
Any such records and ALJ decision 
obtained should be associated with the 
claims folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

6.  The RO should arrange appropriate VA 
examination or examinations, such as by a 
rheumatologist and/or infectious disease 
specialist, to determine the nature and 
etiology of any chronic viremia, chronic 
fatigue syndrome, and fibromyalgia that 
may be manifested.  

The examiner(s) should review the entire 
claims folders and express an opinion as 
to whether it is at least as likely as 
not that appellant currently has any 
chronic viremia, chronic fatigue 
syndrome, and fibromyalgia that are 
causally or etiologically related to 
military service.  The examiner(s) should 
attempt to reconcile any conflicting 
medical opinions of record as to the 
nature and etiology of any chronic 
viremia, chronic fatigue syndrome, and 
fibromyalgia that may be manifested.  The 
examination(s) report(s) should contain a 
detailed explanation regarding the 
medical conclusions and opinions rendered 
pursuant to this remand.  

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for chronic fatigue 
syndrome and fibromyalgia, also claimed 
as viremia.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and her representative should be furnished with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until she is notified.  
No opinion as to the outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




